Case 2:20-cr-OO0006-WFN ECFNo. 3 filed 01/22/20

PENALTY SLIP

DEFENDANT NAME: KENT KIMBERLING

TOTAL NO. COUNTS: 1

VIO: 26 U.S.C. §§ 5841, 5861(d), 5871
Possession of Unregistered Destructive Devices

PENALTY: CAG not more than 10 years;
and/or $10,000 fine;
not more than 3 years supervised release;
a $100 special penalty assessment

Notice of Criminal Forfeiture Allegations:

PagelD.4 Page i1iof1

FILEDINTHE _
US. DISTRIGTGOURT
EASTERN DISTRICT OF WASHINGTON

JAN 2 2 2020

SEAN F, McAVOY, CLERK
: "_ DEPUTY

SPOKANE, WASHINGTON

18 U.S.C. § 924, 49 U.S.C. § 80303, 26 U.S.C. § 5872, 28 U.S.C. §2461

CASE

= 2:20-CR-6-WEN-1

 

AUSA PIC
INITIAL

 

Penalty slip.dotm
